DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the MX3 Diagnostics, Inc. application filed with the Office on 10 October 2019.

Claims 1-38 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority to a US Provisional Patent Application, 62/744,389, which was filed on 11 October 2018.  Therefore, the effective filing date for the present application is 11 October 2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 10 October 2019, 19 February 2020, 11 November 2020, 6 April 2021, 7 June 2021, and 18 October 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: substrate 213, mentioned at [0049] of the specification as filed; substrate 23, mentioned at [0050] of the specification as filed; and, substrate 33, mentioned at [0051] of the specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 19 recites an ion sensor and depends from claim 1.  However, the claim is a product-by-process claim, i.e., it attempts to claim the ion selective electrode and reference electrode that comprise the claimed ion sensor by their method of fabrication.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the 

Claim 21 recites an ion sensor and depends from claim 1.  However, there are no particular features claimed that result in configuration for any or all of the recited groups for which the ion sensor is to be used.  Therefore, it will be assume that inventions of the prior art that include the claimed components of said ion sensor will be capable of use with any of the particular recited substances.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the reference membrane".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 13, 14, 16, 17, 19-    are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Cha, et al. (US 2001/0032785 A1; hereinafter, “Cha”).

Regarding claim 1, Cha discloses a miniaturized planar-type reference electrodes that can be used both in potentiometry and voltammetry ([0007]; which reads upon the claimed, “[a]n ion sensor”).  Cha teaches a substrate (4), which may be formed of alumina, glass plate or thermostable plastic substance, preferably polyester or polycarbonate ([0091]; which reads upon “a substrate comprising a non-conductive material”).  Cha teaches a potentiometry electrode system was composed of working electrode, a planar reference electrode of the disclosed invention and volt meter to measure the potential differences between the working electrode and the planar reference electrode ([0176]).  Cha also teaches an ammonium ion-selective electrode was fabricated with nonactin-doped polymer membrane on the planar electrode ([0189]; which reads on the limitation, “at least one ion selective electrode comprising an ion selective electrode material deposited on the substrate”).  Further, Cha teaches inner reference solution (5) comprises hydrogel containing electrolytes ([0087]) wherein the electrolyte may be KCl or NaCl ([0090]; which reads on “a reference electrode, comprising: a reference electrode material deposited on the substrate; and a combination of a chloride-containing salt and a polymer deposited on the reference electrode material”).  Additionally, Cha teaches an insulating membrane (2) is formed onto the electrode material layer excluding electrode site and electrode connection part ([0095]; which reads upon the claimed, “an insulating layer placed over the at least one ion selective electrode and the reference electrode, the insulating layer comprising at least one opening for each of the at least one ion selective electrode and the reference electrode”).  Cha teaches polyester was cut out in a size that can cover the electrode site and then punched to form a well (6 mm diameter) that can hold inner reference solution and from one end of the well to the outer boundary, a straight channel was made to place a junction material ([0123]; which read upon “a microfluidic layer placed over at least part of the insulating layer”).  Further, Cha teaches a protecting membrane (6) formed of plastic substance ([0092]; Figure 1c; which reads on “a cover layer placed over the microfluidic layer”).

Regarding claim 2, Cha teaches the cover (6) with an exit (right end of 8, Figure 1c) and an inlet (left end of 7, Figure 1c).

7) which may comprises material porous material such as cotton thread, glass fiber, cellulose nitrate, cellulose acetate, filter paper, or polymer-based porous membrane ([0001]).

Regarding claims 4 and 5, Cha teaches a nonactin-doped polymer membrane on the planar electrode ([0189]).

Regarding claim 6, Cha teaches the ion-selective membrane is a surface of the ion-selective membrane ([0189]).

Regarding claim 8, Cha teaches an internal reference solution comprising a hydrogel containing electrolytes ([0087]).

Regarding claim 13, Cha teaches ion selective electrodes for pH (Experimental Example 7), sodium (Experimental Example 8), and potassium (Experimental Example 9).

Regarding claim 14, Cha teaches formed of alumina, glass plate or thermostable plastic substance, preferably polyester or polycarbonate.

Regarding claim 16, Cha teaches an Ag/AgCl working electrode ([0177]).



Regarding claim 19, Cha teaches all the limitations of claim 1.

Regarding claim 20, Cha teaches the components of the disclosed are planar (Figures 1c, 1d, 1e, 2c, 2d, and 2e).

Regarding claim 21, Cha teaches sensor useful for clinical samples, e.g., blood ([0002]).

Regarding claim 22, Cha teaches all the shared limitation of claim 1.  All taught elements would necessarily be provided.

Regarding claim 23, Cha teaches the cover (6) with an exit (right end of 8, Figure 1c) and an inlet (left end of 7, Figure 1c).

Regarding claim 24, Cha teaches a junction (7) which may comprises material porous material such as cotton thread, glass fiber, cellulose nitrate, cellulose acetate, filter paper, or polymer-based porous membrane ([0001]).



Regarding claim 28, Cha teaches an internal reference solution comprising a hydrogel containing electrolytes ([0087]).

Regarding claim 32, Cha teaches ion selective electrodes for pH (Experimental Example 7), sodium (Experimental Example 8), and potassium (Experimental Example 9).

Regarding claim 33, Cha teaches formed of alumina, glass plate or thermostable plastic substance, preferably polyester or polycarbonate.

Regarding claim 35, Cha teaches an Ag/AgCl working electrode ([0177]).

Regarding claim 36, Cha teaches a planar reference electrode, wherein the electrode is selected from the group consisting of Ag, Pd, Cu, Pt, and Ag/AgCl (claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of a US Patent Application Publication to Bakker, et al. (US 2015/0226695 A1; hereinafter, “Bakker”).

Regarding claim 7, Cha teaches the limitations of claims 1 and 4 as outlined above.
Cha does not explicitly teach or suggest the ion-selective membrane an ionophore and a protein to detect a specific antibody.
However, Bakker teaches a membrane containing 32.5% PVC-N3 10%, 65.5% Mesamoll, 2% Para Chloro Tetrakis Phenyl Borate and with a technique called "click chemistry", the azide modified PVC is treated PEG-Biotin, which linker can be used to attach the recognition elements on the sensor surface thanks to using streptavidin or avidin as a glue in between ([0075]).
.

Claims 9, 10, 15, 29, 30, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Bickford, et al. (US 2010/0176006 A1; hereinafter, “Bickford”).

Regarding claim 9, Cha teaches the limitations of claims 1, 4, and 8, as outlined above.  Cha teaches the internal reference solution is a hydrogel containing electrolytes ([0087]).
Cha does not teach the transducing material layer comprises PEDOT:PSS, polypyrrole, polyaniline or carbon nanotubes.
However, Bickford discloses miniature, disposable array of chemical-detection ISE sensors ([0010]), wherein is taught an inner filling solution may be replaced by a conductive polymer, such as poly(3,4-ethylenedioxythiophene) poly(styrenesulfonate) ("PEDOT:PSS"; [0047]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have replace the taught internal reference hydrogel with the PEDOT:PSS conducting polymer as said conducting 

Regarding claim 10, Cha teaches the limitations of claims 1 and 4, as outlined above.  Cha teaches the internal reference solution is a hydrogel containing electrolytes ([0087]).
Cha does not explicitly teach the ion-selective membrane comprising a mixture of an ionophore and a transducing material.
However, Bickford discloses miniature, disposable array of chemical-detection ISE sensors ([0010]), wherein is taught a solution-cast PVC layer, containing a specific ionophore to cover the PEDOT:PSS conductive polymer layer to form an ion-selective membrane.
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have replace the taught internal reference hydrogel with the PEDOT:PSS conducting polymer as said conducting polymer eliminates evaporative loss that limits hydrogel-base sensor lifetimes (Bickford, [0048]).

Regarding claim 15, Cha teaches the limits of claim 1, as outlined above.
Cha does not explicitly teach two or more ion selective electrodes, or wherein each of the ion selective electrodes is configured to detect a different ion.

At the time of the filing of the present application, it would have been obvious to modify the invention disclosed by Cha to include multiple ion selective electrodes, as taught by Bickford, as it allows for the analysis of multiple analytes in the same sample. 

Regarding claim 29, Cha teaches the limitations of claims 22 and 25, as outlined above.  Cha teaches the internal reference solution is a hydrogel containing electrolytes ([0087]).
Cha does not teach the transducing material layer comprises PEDOT:PSS, polypyrrole, polyaniline or carbon nanotubes.
However, Bickford discloses miniature, disposable array of chemical-detection ISE sensors ([0010]), wherein is taught an inner filling solution may be replaced by a conductive polymer, such as poly(3,4-ethylenedioxythiophene) poly(styrenesulfonate) ("PEDOT:PSS"; [0047]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have replace the taught internal reference hydrogel with the PEDOT:PSS conducting polymer as said conducting polymer eliminates evaporative loss that limits hydrogel-base sensor lifetimes (Bickford, [0048]).


Cha does not explicitly teach the ion-selective membrane comprising a mixture of an ionophore and a transducing material.
However, Bickford discloses miniature, disposable array of chemical-detection ISE sensors ([0010]), wherein is taught a solution-cast PVC layer, containing a specific ionophore to cover the PEDOT:PSS conductive polymer layer to form an ion-selective membrane.
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have replace the taught internal reference hydrogel with the PEDOT:PSS conducting polymer as said conducting polymer eliminates evaporative loss that limits hydrogel-base sensor lifetimes (Bickford, [0048]).

Regarding claim 34, Cha teaches the limits of claim 22, as outlined above.
Cha does not explicitly teach two or more ion selective electrodes, or wherein each of the ion selective electrodes is configured to detect a different ion.
However, Bickford teaches the detection of multiple analytes present in a single solution. In these embodiments, different types of ion-selective membranes may be used, wherein each type selects a different analyte ([0052]).


Regarding claim 38, Cha teaches the limitations of claim 22, as outlined above.
Cha does not explicitly teach the ion-selective and reference electrode are deposited on the substrate by any of the methods screen printing, roll-to-roll, gravure, inkjet printing, photolithography and laser ablation.
However, Bickford discloses miniature, disposable array of chemical-detection ISE sensors ([0010]), wherein elements of ion selective electrodes a produced by screen-printing ([0006]).
At the time of the filing of the present application, it would have been obvious to have utilized the taught screen printing to produce the invention disclosed by Cha as it is an inexpensive method of producing sensors.

Claims 11, 12, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of a US Patent Application Publication to Bychkova, et al. (US 2017/0261461 A1; hereinafter, “Bychkova”).

Regarding claims 11 and 12, Cha teaches the limitations of claim 1, as outlined above.

However, Bychkova discloses a microelectronic pH sensor having a reference electrode, wherein the sensing area comprises a metal/metal oxide combination ([0008]-[0009]).
At the time of the filing of the present application, it would have been obvious to incorporate the metal/metal oxide for pH determination into the sensor disclosed by Cha because the metal/metal oxide results in improve the selectivity and durability of pH sensor electrodes (Bychkova, [0003]).

Regarding claim 31, Cha teaches the limitations of claim 22, as outlined above.
Cha does not explicitly teach an ion selective electrode material comprises metal oxide.
However, Bychkova discloses a microelectronic pH sensor having a reference electrode, wherein the sensing area comprises a metal/metal oxide combination ([0008]-[0009]).
At the time of the filing of the present application, it would have been obvious to incorporate the metal/metal oxide for pH determination into the sensor disclosed by Cha because the metal/metal oxide results in improve the selectivity and durability of pH sensor electrodes (Bychokova, [0003]).

Claims 18 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of a US Patent to Shin et al. (US 6,554,982 B1; hereinafter, “Shin”).

Regarding claim 18, Cha teaches the limitations of instant claim 1, as outlined above.
However, Cha does not teach or suggest a combination of the recited polymers and the recited chloride-containing salt.
However, Shin discloses a reference electrode for a potentiometric electrode system (Abstract), wherein is taught a hydrogel as an inner reference solution that may be formed from poly(vinyl alcohol) and saturate potassium chloride (Col. 5, lines 18-35).
At the time of filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the PVA/KCl hydrogel taught by Shin, as the internal reference layer of the sensor discloses by Cha as it is the selection of a known material based on its suitability for its intended use (MPEP §2144.07).

Regarding claim 37, Cha teaches the limitations of instant claim 22, as outlined above.
However, Cha does not teach or suggest a combination of the recited polymers and the recited chloride-containing salt.
However, Shin discloses a reference electrode for a potentiometric electrode system (Abstract), wherein is taught a hydrogel as an inner reference 
At the time of filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the PVA/KCl hydrogel taught by Shin, as the internal reference layer of the sensor discloses by Cha as it is the selection of a known material based on its suitability for its intended use (MPEP §2144.07).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Cha reference is the closest prior art reference to the present claim.  However, Cha does not teach or suggest an ion-selective membrane formed via any of molecular imprinted polymer, an antibody-embedded polymer, a surface functionalized monolayer, or an ionophore-protein cocktail.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.

The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             
29 December 2021